GREG
                                                 0
                               ATTORNEY GENERAL OF TEXAS
                                                      ABBOTT



                                             December 8, 2014



Mr. Phil Adams                                           Opinion No. GA-1091
Chairman, Board of Regents
The Texas A&M University System                          Re: Authority of Texas A&M University to
Post Office Box 15812                                    use available university funds for the support
College Station, Texas 77841                             and maintenance of the programs of a branch
                                                         campus at Galveston or at other branch
                                                         campuses as may be established in the state
                                                         (RQ-1204-GA)

Dear Mr. Adams:

        Article VII, section 18 of the Texas Constitution provides for allocations out of the
Available University Fund ("AUF") for institutions and agencies in the exas A&M University
System ("TAMU System") and the University of Texas System. TEX. CONST. rui. VIl, § 18.
The allocation of funds from the AUF is authorized for two purposes: fl.meting related to capi taJ
projects and funding for "supp01t and maintenance." Id. § 18(a), (b), (f). Subsection 18(±)
expres ly require appropriation of AUF support-and-maintenance funds to Texas A&M
University ('Un iversity'). Id      18(r . As discussed below, you state that Texas A&M
University at GaJvestou (' TAM U Galveston' has been integrated into the University as a
branch campus. 1 You ask whether AUF support-and-maintenance funds provided to the
University may be used for programs of a branch campus at Galveston or at any other University
branch campus that may be established in the State of Texas.2 Request Letter at 2- 5. Your
question primarily concerns how article VII, section 18 should be construed.

        Courts construing the Texas Constitution "rely heavily on the literal text" and "interpret
[its] words as they are generally understood." In re Allcat Claims Serv., L.P., 356 S.W.3d 455,
466 (Tex. 2011). We therefore examine the text of section 18 to determine the eligibility of
T AMU Galveston and other T AMU System institutions for support-and-maintenance AUF


        1
          See Letter from Ray Bonilla, Gen. Counsel, Tex. A&M Univ. Sys., to Honorable Greg Abbott, Tex. Att'y
Gen. at 5 (June 3, 2014), http://www.texasattomeygeneral.gov/opin ("Request Letter").
        2
          As you ask only about a prospective branch campus if it is established in the State of Texas, we do not
consider the University's authority to use support-and-maintenance funds elsewhere.
Mr. Phil Adams - Page 2                       (GA-1091)



funding. Support-and-maintenance funding is mentioned only in article VII, subsection 18(f).
Subsection 18(f) allocates a portion of the annual AUF distribution to the TAMU System Board
of Regents, which in turn must appropriate these funds "for the support and maintenance of The
Texas A&M University System administration, Texas A&M University, and Prairie View A&M
University." TEX. CONST. art. VII, § 18(f) (emphasis added). The reference to "Texas A&M
University" without qualification suggests that the appropriation is for the University as an
institution, without regard to a particular location or campus. See Cramer v. Sheppard, 167
S.W.2d 147, 154 (Tex. 1943) (orig. proceeding) (refusing to add a limitation or exception to a
constitutional provision not warranted by the plain language).

         Subsection 18(f) must be construed in the context of section 18 as a whole, however,
because constitutional provisions are not construed in isolation. See In re Nestle USA, Inc., 387
S.W.3d 610, 619 (Tex. 2012) (orig. proceeding). Thus, we consider whether any other reference
in section 18 limits appropriations to "Texas A&M University" under subsection 18(f) to a
particular location or campus. Only one reference to the University in section 18 includes a
geographic qualification or limitation. See TEX. CONST. art. VII, § 18(h). Subsection (h)
authorizes the Legislature to provide for the approval of new construction facilities at eligible
institutions and agencies except "The University of Texas at Austin, Texas A&M University in
College Station, and Prairie View A&M University." Id. (emphasis added). That subsection (h)
refers to "Texas A&M University in College Station" while subsection 18(f) refers to "Texas
A&M University" without qualification could indicate that subsection 18(f) is not intended to
restrict the use of support-and-maintenance funds appropriated to the University to a particular
location or campus. Id. § 18(f), (h).

        Another provision, article VII, subsection 18(a), authorizes the Board of Regents of the
TAMU System to issue bonds and notes for land acquisition and other capital projects "at or for"
the TAMU System administration and "component institutions of the system." Id. § 18(a). The
provision lists ten entities as component institutions, four of which are universities: "(1) Texas
A&M University, including its medical college which the legislature may authorize as a separate
medical institution; (2) Prairie View A&M University, including its nursing school in Houston;
(3) Tarleton State University; [and] (4) Texas A&M University at Galveston." Id. (emphasis
added). By listing them separately, subsection 18(a) treats the University and TAMU Galveston
as distinct component institutions for capital-funding purposes. But subsection 18(a) also
recognizes that component institutions may change over time and may have more than one
campus. See id. (providing that the University includes a medical college which the Legislature
may authorize and that Prairie View A&M University includes a nursing school in Houston).

        The plain language of article VII, subsection 18(f) provides for the appropriation of AUF
funds for the support and maintenance of the University without qualification. Id. § 18(f). No
other provision in subsection 18 limits the use of support-and-maintenance funds to a specific
location or campus. Thus, because subsection 18(f) authorizes appropriations to the University
as an institution, the answer to your first question depends on whether TAMU Galveston is a part
of the University.

       You assert that the Legislature has gradually merged or integrated TAMU Galveston into
the University and, as a result, TAMU Galveston is now a part of the University eligible to
Mr. Phil Adams - Page 3                               (GA-1091)



receive AUF support-and-maintenance funding under article VII, section l 8(f). Request Letter at
5, 9. Section 87.201 of the Education Code establishes TAMU Galveston as "a special purpose
institution of higher education ... under the management and control of the board of regents of
The Texas A&M University System, with degrees offered under the name and authority of Texas
A&M University at College Station." TEX. EDUC. CODE ANN. § 87.20l(a) (West 2002). The
Legislature has granted the TAMU System Board of Regents the authority "to designate Texas
A&M University at Galveston as a branch of Texas A&M University," and you inform us that
the Board of Regents has exercised that authority. Id.; Request Letter at 5. 3

        While the facts you recite support your position that TAMU Galveston is now a part of
the University, we cannot definitively resolve the issue in an attorney general opinion. See Tex.
Att'y Gen. Op. No. GA-0648 (2008) at 7 (stating that this office cannot investigate and
determine mixed questions of fact and law). Rather, that determination must be made in the first
instance by the TAMU System Board of Regents when it makes support-and-maintenance
appropriations to the University. See TEX. CONST. art. VII, § 18(f) (stating that, "in making just
and equitable appropriations to Texas A&M University and Prairie View A&M University, [the
Board of Regents] shall exercise its discretion with due regard to such criteria as the board may
deem appropriate from year to year"). IfTAMU Galveston is now a part of the University, then
article VII, section 18 does not preclude the University from using AUF support-and-
maintenance funds for its programs at TAMU Galveston.

       Finally, you ask whether any other branch campus of the University, if established in the
State of Texas, would be eligible to receive support-and-maintenance AUF funds. Request
Letter at 8-9. As discussed above, the Texas Constitution does not limit AUF support-and-
maintenance funding to any particular campus or location of the University. Thus, if a branch
campus is established in the State of Texas as a part of the University, then the University may
use AUF support-and-maintenance funds for the branch campus.




        3
          While the Education Code does not define "branch campus," the Texas Higher Education Coordinating
Board defines the term as "[a] major, secondary location of an institution offering multiple programs, usually with
its own administrative structure and usually headed by a Dean. A branch campus must be established by the
Legislature or approved by the Coordinating Board." 19 TEX. ADMIN. CODE § 5.73(2) (2014) (Tex. Higher Educ.
Coordinating Bd., Definitions) .
Mr. Phil Adams - Page 4                      (GA-1091)



                                    SUMMARY

                       Article VII, subsection 18(£) of the Texas Constitution
              authorizes appropriation of available university funds for the
              support and maintenance of Texas A&M University as an
              institution, without regard to location or campus. Article 'vii,
              section 18 does not preclude Texas A&M University from using
              support-and-maintenance funds for a branch campus established in
              the State of Texas.




                                            Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee